DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “battery module(s)” in Claims 1, 2, and 11-17, “battery management module” in Claims 6, 11, 13, and 16-18, “switching mechanism” in Claims 11 and 13-18, and “battery units” in Claims 14 and 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 9, and therefore dependent Claim 10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 6, 8, and 9 recite the limitation "the battery cell".  There is insufficient antecedent basis for this limitation in the claims since a battery cell has not been previously claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claims 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senda JP 2003-219998 A (hereafter Senda).

Regarding Claim 1, Senda anticipates:
1. A vacuum cleaner (cyclone type electric vacuum cleaner body 1) comprising: 
a cleaner body (case body 2) including a suction motor (electric blower 5) to generate a suction force; 
a cleaner head (floor brush 25) communicating with the cleaner body (through flexible hose body 21) to receive the suction force and to suction air and dust based on the suction force (Figure 4); and 
a battery assembly (assembly for mounting, holding, and electrically connecting battery) to supply a power to the suction motor, wherein the battery assembly includes: 
a battery module (battery 35), 
a battery terminal (input contacts 65a and 65b), 
a switch (discharge prevention switch 39 formed by contacts 51a, 51b, and metal piece 52) to selectively provide an electrical connection between the battery module and the battery terminal (“By the control circuit 63, the battery cover 32 is removed from the battery housing port 31 to stop the flow of current from the battery 35 to the electric blower 5”), and 
a battery case (battery cover 32) to accommodate the battery module (holds battery 35 inside case body 2), 
wherein the cleaner body is configured to receive the battery assembly (Figures 1 and 3 – cleaner body is configured to include a battery accommodation opening 31 to receive assembly for mounting, holding, and electrically connecting battery), 
wherein the battery case includes one or more cover guides (screw fastening pieces 58a and 58b), 
wherein the cleaner body includes one or more body guides (fitting groove portions 59a and 59b), and 
wherein the one or more cover guides engage the one or more body guides to position the battery assembly (Figure 3), when received in the cleaner body, to cause the switch to provide the electrical connection between the battery module and the battery terminal (Figure 2)(installed battery cover 32 maintains electrical connection between contacts 51a, 51b, and metal piece 52 to provides the electrical connection of the battery).  

Regarding Claim 5, Senda anticipates:
5. The vacuum cleaner of claim 1, wherein the switch (metal piece 52 of discharge prevention switch 39) is mounted on the battery case (battery cover 32).  

Regarding Claim 7, Senda anticipates:
7. The vacuum cleaner of claim 1, wherein the cleaner body (case body 2) further includes a body terminal (contacts 51a, 51b) that is electrically connected to the battery terminal (input contacts 65a and 65b) when the battery assembly (assembly for mounting, holding, and electrically connecting battery) is received in the cleaner body.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Senda JP 2003-219998 A (hereafter Senda).

Regarding Claim 8, Senda teaches:
8. The vacuum cleaner of claim 7, wherein connecting the body terminal (contacts 51a, 51b) to the battery terminal (input contacts 65a and 65b) causes the switch (discharge prevention switch 39 formed by contacts 51a, 51b, and metal piece 52) to electrically connect the battery terminal and the battery cell (battery 35)(installed battery cover 32 maintains electrical connection between contacts 51a, 51b, and metal piece 52 to provides the electrical current path through the battery and the terminals).  

Senda teaches the operation of the discharge prevention switch that serves to disconnect the current path of the battery cell.  Senda does not disclose a figure showing the connection arrangement between the input contacts 65a, 65b, and the battery.  However, based on the disclosure, it would have been obvious to one with ordinary skill in the art at the time of the invention that the switch electrically disconnects the battery terminal and battery cell from the electronic circuit of the device even though they may remain mechanically connected.

Regarding Claim 10, Senda teaches:
10. The vacuum cleaner of claim 8, wherein the battery case (battery cover 32) exposes a portion of the switch (discharge prevention switch 39 formed by contacts 51a, 51b, and metal piece 52) proximate to the battery terminal (input contacts 65a and 65b)(battery cover 32 is proximate the battery 35 and therefore proximate the input contacts 65a and 65b).  

Allowable Subject Matter
Claims 2-4, 6, 9, and 11-15 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in 

Regarding Claims 16-20, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims. Thus, for at least the foregoing reasons, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with battery attachment.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARC CARLSON/Primary Examiner, Art Unit 3723